Citation Nr: 0305266	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  98-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Portland, Oregon.

The Board remanded the claim in March 2001 for additional 
development.  

In a written statement submitted in January 2003, the veteran 
has asserted claims of entitlement to an increased rating of 
his service-connected left knee disability and to an earlier 
effective date for the evaluation assigned by the RO in 
November 2002 with a grant of service connection for scars of 
the right knee.  As these claims are not inextricably 
intertwined with the issue now on appeal, they are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran's service-connected disability of the right 
knee is manifested by instability that is less than severe 
and by limitation of flexion to as much as 100 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The claim that the Board will decide on this appeal, 
entitlement to increased evaluations for a right knee 
disability, was pending before VA on the effective date of 
the VCAA.  Therefore, it is a claim to which the VCAA and its 
implementing regulations apply.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

The supplemental statement of the case that was issued in 
November 2002 cited the sections of the VCAA concerning 
notice and assistance and reviewed the provisions of the 
implementing regulation .

The notice required by the VCAA concerning the type of 
evidence that would substantiate the claim was given by the 
RO not only by the statement of the case but also by a letter 
sent to the veteran and his representative in June 2001.  
Quartuccio.  The Board Remand of March 2001 provided 
additional information.  The review of the implementing 
regulation in the November 2002 supplemental statement of the 
case apprised the veteran of what the respective 
responsibilities of VA and a claimant are under the VCAA for 
obtaining evidence pertinent to a claim.  In June 2001 
letter, the RO informed the veteran that it would assist him 
by attempting to secure any documentary evidence relevant to 
his claim that he would identify.

The RO secured the known documentary evidence pertinent to 
the veteran's claim.  In response to the June 2001 letter 
sent by the RO, the veteran identified the current provider 
of medical care for his right knee condition.  The RO then 
obtained the veteran's treatment records from the provider.  
VA medical records, including those named by the veteran in 
his January 1996 statement of claim, also were obtained by 
the RO.

In addition to securing relevant documentary evidence, the RO 
provided the veteran with VA examinations during which were 
developed findings pertinent to his claim for an increased 
evaluation of his right knee disability.  VA examinations 
were conducted in March 1996, August 1997, and, pursuant to 
the March 2001 Board Remand, in September 2002.

The record shows that VA has provided the notice and 
assistance called for by the VCAA.  Accordingly, the Board 
will decide the claim on the basis of the record now standing 
on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

ii.  Right knee disability

Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability resulting therefrom and coordination of 
rating with impairment of function are always to be expected.  
See 38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).



Rating of right knee disability

Background

His service medical records show that in March 1990, the 
veteran was diagnosed with overuse syndrome involving the 
lower extremities.  Service medical records dated from May 
1992, approximately, document problems with the knees 
specifically.  An undated record reflects that he received 
medical attention for right knee pain that he said arose 
after he twisted the knee playing basketball.  The assessment 
entered in this record was lateral collateral ligament 
strain.  May 1992 records contain a diagnosis of bilateral 
"PFS" (patellar femoral syndrome) and note that the veteran 
said that while playing basketball one month before, he fell 
on both knees.  July 1992 records document assessments of 
patellar femoral syndrome and right knee strain.  These 
records show that the veteran was issued a brace for his 
right knee to immobile it while healing.  Among the July 1992 
records is a radiology report stating that x-rays of the 
right knee disclosed "no fracture, subluxation or other 
abnormalities."  The report of the veteran's August 1992 
separation examination cites an abnormality of the lower 
extremities but notes that examination of the knees was 
within normal limits.

In a rating decision dated in April 1994, service connection 
for patellofemoral syndrome was granted separately for the 
right and left knees.  A 10 percent evaluation was assigned 
for the right knee disability and a noncompensable evaluation 
for the left.

Of record is the report of a VA examination of the joints 
given to the veteran in March 1996.  The report indicates 
that he complained that he had daily pain, crepitus, and 
popping in his right knee, revealed that the knee sometimes 
seemed about to collapse, and denied that he had experienced 
any locking of the knee.  The report indicates that physical 
examination showed that there was mild tenderness and pain 
with palpation of the lateral joint line in the "patella 
femoral joint" of the right knee; that there was no erythema 
about, or effusion of, the right knee; that the range of 
motion achieved by the veteran with his right knee was 0 to 
110 degrees; that mild crepitation accompanied this motion; 
that no lateral, collateral, medial collateral, or cruciate 
ligament laxity was found; that there was a negative 
McMurray's sign for the right knee; that the quadriceps 
muscles on the right were equal to those on the left; and 
that there was synovial thickening about the right knee.  The 
diagnoses entered in the report were "[b]patella femoral 
syndrome, with synovitis bilaterally," "right lateral 
minuscule [meniscal?] degeneration," and "[p]atellar 
subluxation with degenerative changes in the patella femoral 
cartilage, per MRI."  

VA outpatient treatment records show that a magnetic 
resonance imaging study (MRI) of the right lower extremity 
had been performed in October 1995 and an x-ray study of the 
right knee in January 1996.  The impression reported for 
these procedures collectively was "mucoid degeneration in 
the posterior horn of the lateral meniscus," "small joint 
effusion," and lateral patellar subluxation with 
degenerative change of the patellofemoral cartilage, most 
pronounced in the lateral patellofemoral space."

VA medical records show that in September 1996, the veteran 
underwent diagnostic arthroscopy and a lateral release of the 
right knee.  The latter procedure was performed to address 
subluxation of the patella.  The pre-operative diagnosis 
stated in these records was lateral patellar compartment 
syndrome.  

In October and December 1996 rating decisions, the RO 
assigned a 100 percent temporary total evaluation based on 
surgical treatment requiring convalescence for the period 
September 6, 1996 through December 31, 1996.

VA outpatient treatment records dated after the September 
1996 right knee surgery include a January 1997 orthopedic 
progress note indicating that the veteran had been benefiting 
from physical therapy and achieved a range of motion of 0 to 
135 degrees with his right knee during the evaluation and a 
May 1997 orthopedic progress note citing visible swelling of 
the right knee and stating an assessment of right knee 
derangement.  

The veteran was given a VA examination of the joints in 
August 1997.  The report indicates that the veteran 
complained of increased pain and swelling in the right knee 
since the September 1996 surgery, pain and swelling after 
more than an hour of weight-bearing, instability and weakness 
of the right knee (especially after climbing stairs or 
walking up rocky inclines), and "joint noise" in the right 
knee; that the veteran said that his right knee symptoms had 
increased significantly after he took a two-mile hike in 
April 1997; and that the veteran said that he was taking 
Tylenol for knee pain.  The report indicates that physical 
examination showed that the right knee was swollen; that 
there was tenderness of the inferior patella with palpation; 
that there was pain with patellofemoral compression of the 
right, and left, knees; that deep tendon reflexes were "+1 
/4" for each lower extremity; that motor examination was 
"+3/5" on the right and "5/5" on the left; that there was 
a negative McMurray's sign and a negative anterior drawer 
sign for both knees; that no ligament laxity was otherwise 
noted; and that the veteran's gait was within normal limits.  
The diagnoses entered in the report were "[s]tatus post 
arthroscopy with lateral release, right knee"; "[c]ontinued 
patollafemoral joint syndrome, right knee with chronic 
pain"; "chronic synotivis, right knee with swelling and 
effusion"; and "[p]atellofemoral joint syndrome, left 
knee."  The examination report noted that the veteran had 
been referred for x-rays of the knees.

X-ray studies of the knees were conducted later on the day of 
the examination at the VA medical facility where the 
examination took place.  The radiology report stated that the 
images "suggested mild narrowing of the tibiofemoral joint 
compartments" and that "no significant findings are 
identified elsewhere."  No impression was entered in the 
report.

VA outpatient treatment records reflect that more x-rays of 
the knees were taken later in August 1997.  The radiology 
report indicated that the findings disclosed no change in the 
knees since September 1996.  The impression entered in the 
radiology report was "essentially negative."  

In an October 1997 rating decision, the RO determined that 
the evaluation of the veteran's right knee disability should 
remain at 10 percent.  However, in a March 1998 rating 
decision, the RO increased the evaluation to 20 percent.

VA outpatient treatment records generated after the March 
1998 rating decision include an orthopedic progress note 
dated in May 1999.  The note indicates that the veteran 
revealed that he was continuing to have significant 
patellofemoral pain and patellofemoral crepitus.  The note 
indicates that "[r]eview of his old x-rays does not suggest 
any severe subluxation" but [he] does have significant 
patellofemoral crepitus laterally, and . . . pain with going 
up and down stairs [and] squatting," and "some pain at 
rest"; and that he had no "meniscal symptoms" or 
"locking" of the knee.  The impression entered in the note 
was "[r]esidual patellofemoral pain from chondromalacia and 
fissuring of the patella, which was 'quite extensive' on his 
surgical report."  The note reflected that new x-rays of the 
right knee would be taken.  The report of the new x-rays, 
taken in May 1999 after this evaluation, states an impression 
of "bilateral slight degenerative joint disease."

A sports medicine progress note dated in August 1999 
indicates that the veteran said that he kept fairly active 
but his right knee discomfort would flare up as a result.  
The note indicates that physical examination demonstrated 
that the right patella was tracking smoothly, without any 
lateral deviation of the trochlea; that the right knee 
alignment was "fairly normal"; that there was "minimal 
effusion" about the right knee; and that "[t]he ligamentous 
exam [was] stable."  The note referred to the May 1999 x-
rays of the right knee and stated that review of these 
"again shows excellent position of the patella with the 
trochlea on the merchant views with no signs of degenerative 
joint disease of the patellofemoral joint."  The impression 
entered in the note was "[p]atellofemoral syndrome secondary 
to chondromalacia of the patella."  The note contained a 
recommendation that the veteran be started on an anti-
inflammatory protocol and avoid activities that aggravate his 
symptoms.

Private medical records dated between April and June 2001 
document "chronic knee discomfort."

In accordance with the Board's instructions in the March 2001 
Remand, the veteran was given another VA examination.  The 
examination, of the joints, was performed in September 2002.  
The examination reports indicates that the veteran complained 
of stiffness, swelling, instability, and buckling of the 
right knee; said that he had clicking and popping of the 
right knee, particularly with flexion and extension thereof; 
denied having any locking, heat, or redness of the right 
knee; and said that he had pain in the right knee (which he 
rated as 6 or, on a bad day, 8 on a scale of 10 the most 
severe) with activity and when at rest.  The examination 
report indicates that physical examination showed that that 
the range of motion achieved by the veteran with his right 
knee was 0 to 100 degrees; that this motion was accompanied 
by "appreciable crepitus" and "audible popping and 
clicking," particularly over the lateral patella and 
surgical site; that McMurray's and Lachman's signs and drawer 
tests were negative for each knee; that there was a positive 
patellofemoral compression test for the right knee (moreso 
than for the left), that the veteran exhibited a normal gait 
rather than one that was antalgic or limping; and that he was 
able to execute deep knee bends, to squat, and to walk on his 
heels and toes successfully.  The report stated the 
examiner's conclusion that there was "bilateral generalized 
ligament laxity of the lateral collateral ligament" of the 
right knee but "[a]ll other ligaments " were "intact 
without deficiency."  The report also contained findings 
about the surgical scars of the veteran's right knee.  The 
diagnoses entered in the examination report were 
"[p]atellofemoral syndrome/chondromalacia patella, right 
knee" and "[s]tatus post lateral release, right patella, 
with adhesions and residual scar deformity."

Rating

The history of the veteran's right knee disability has been 
noted.  However, "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's right knee disability is rated on the basis of 
instability and subluxation under Diagnostic Code 5257.  The 
Board notes that in November 2002, the RO granted service 
connection with a 10 percent evaluation from September 13, 
2002 for fibrous adhesion and tender scar deformity 
associated with the September 1996 right knee surgery.  The 
10 percent evaluation was rendered under the portion of the 
rating schedule concerning disabilities of the skin.

Diagnostic Code 5257 concerns lateral instability or 
recurrent subluxation of a knee.  Ratings authorized under 
this code are 10 percent for a disability that is slight, 20 
percent for one that is moderate, and 30 percent for one that 
is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the evidence of record does not warrant 
increasing the 20 percent rating under Diagnostic Code 5257.  
The disability presented by the evidence, both medical and 
lay, is closer to that contemplated by the 20 percent than by 
the 30 percent evaluation.  See 38 C.F.R. § 4.3.  This 
evidence does not suggest that the veteran has either severe 
subluxation or severe instability of the right knee.  While 
it is clear that surgery was required in September 1996 to 
address subluxation of the right knee, later medical 
notations indicate that the surgery succeeded.  The VA 
outpatient progress notes of May and August 1999 show that 
his physicians found his right knee to have good alignment, 
to be tracking smoothly, and, as was noted specifically, to 
be free of "severe subluxation."  His medical records show 
that the veteran has complained of right knee instability but 
at the same time has seemed to admit that his right knee, 
while seeming to threaten to do so, has never actually 
"collapse[d]."  Most of the medical assessments contained 
in his medical records - - including those rendered during 
the March 1996 and the August 1997 VA examinations - - are 
negative for instability of the ligaments of the right knee.  
A finding of "stable" knee ligaments was made during the VA 
outpatient evaluation of August 1999.  The September 2002 VA 
examination report, in contrast, identifies instability of 
ligaments of the right knee.  However, only the lateral 
collateral ligaments are characterized there as unstable, and 
it is stated that all other ligaments of the right knee are 
"intact without deficiency."  The Board cannot conclude 
from this evidence that it is as likely as not that the 
veteran's right knee instability is severe.  See 38 C.F.R. 
§ 4.3.

The Board has considered all other relevant provisions of 
38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. App. at 593, 
in evaluating the veteran's right knee disability.  

Diagnostic Codes 5260 and 5261 pertain to limitation of 
motion of the knee.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5260 & 5261 (2002).  Separate compensable disability ratings 
are warranted when different disabling manifestations are 
encountered, though resulting from the same injury or 
disorder.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); cf. 
38 C.F.R. § 4.14.  It has been held that Diagnostic Code 5257 
does not concern limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Therefore, the veteran could be 
entitled to a rating or ratings for limitation of motion 
under Diagnostic Codes 5260 and/or 5261 in addition to his 
current rating under Diagnostic Code 5257.  However, the 
medical evidence of record indicates that the criteria for a 
compensable evaluation under Diagnostic Codes 5260 and 5261 
have not been met.  All the assessments of the veteran's 
right knee range of extension were that is was full.  Flexion 
that is less than full has been identified in all assessments 
of right knee range of motion, the greatest limitation being 
the 100 degrees shown in September 2002.  For VA rating 
purposes, 140 degrees represents full flexion of the knee.  
See 38 C.F.R. § 4.71, Plate II (2002).  Under Diagnostic Code 
5260, a 10 percent evaluation is authorized when flexion is 
limited to 45 degrees; noncompensable but cognizable 
limitation of flexion is represented by 60 degrees.  Flexion 
only limited to 100 degrees, as in this case, is neither 
recognized nor compensated under this provision.  Thus, an 
additional evaluation for limitation of motion of the right 
knee is not warranted.

This is so even though the record shows that the veteran has 
pain with use of his right knee.  Indeed, pain is the 
predominant characteristic of the veteran's right knee 
condition.  Disability evaluations require consideration of 
the effect of pain, weakness, fatigability, and 
incoordination on functional abilities.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2002).  VA regulations provide that 
functional loss must be considered in evaluating disabilities 
on the basis of limitation of motion.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).  VA adjudicators must consider whether 38 
C.F.R. § 4.40, concerning functional loss due to pain, and 38 
C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); Deluca v. Brown, 8 Vet. App. 202 (1995).  A schedular 
disability rating based on limitation of motion may be 
augmented under 38 C.F.R. §§ 4.40, 4.45 for additional 
disability due to functional loss resulting from such 
factors.  DeLuca. 

The evidence reflects that the veteran has pain, with 
crepitus and similar symptoms, with use of his right knee.  
Weakness, fatigability, or incoordination of the knee joint 
have not been found.  However, the limitation of motion shown 
in this case is not such as is recognized by the rating 
schedule as a disability at all.  Pain alone, divorced from 
any disability recognized under the rating schedule, is not a 
disability for which compensation may be paid.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in 
part, vacated in part, and remanded, sub. nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).  Nor does the 
record in this case demonstrate that either motion or the 
functioning of the right knee has been inhibited by pain.  
The medical evaluations have established, for example, that 
the veteran has a normal gait and can execute various 
maneuvers that put stress on his knee.  As well, there have 
been no medical findings, or reports by him, that his right 
knee disorder has significantly burdened any of his daily 
activities.  Accordingly, a compensable evaluation for 
limitation of motion of the right knee may not be assigned.   
Unaccompanied by any limitation of motion that the rating 
schedule recognizes as disabling, pain is not a basis upon 
which the evaluation of the veteran's right knee may be 
increased.

Separate evaluations may be given for instability of the knee 
and arthritis if both are clinically present.  See VAOPGCPREC 
23-97 (1997); VAOPGCPREC 9-98 (1998).  Arthritis of a joint 
is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  The record in this case does 
not show that the veteran has arthritis in his right knee.  
While one radiology record, that of May 1999, states an 
impression of slight bilateral degenerative joint disease, 
the greater weight of the medical evidence, including the 
August 1999 review of the May 1999 radiology report, is to 
the contrary.  The Board notes that service connection for 
arthritis has not been granted in this case.  The Board 
declines to expand in this decision the definition of the 
service-connected disability to include arthritis.  

The Board has considered all other provisions of the Schedule 
for Rating Disabilities potentially applicable to the 
veteran's right knee disability.  These include Diagnostic 
Code 5262, which concerns nonunion or malunion of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2002).  The use of this Code would be inappropriate, 
however, because there is no medical evidence of malunion of 
the tibia and fibula.  Other diagnostic codes pertaining to 
the knee - - Diagnostic Codes 5258 (concerning dislocation of 
the semilunar cartilage), 5259 (concerning removal of the 
semilunar cartilage), and 5263 (concerning genu recurvatum) - 
- do not afford a rating in excess of the 20 percent 
evaluation currently in place.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259, 5263 (2002).

Therefore, a schedular disability rating in excess of 20 
percent will be denied.

Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002). 

The record in this case shows that the veteran spent one day 
in the hospital in September 1996 to have surgery on his 
right knee and was laid up for several months afterward.  A 
temporary 100 percent evaluation was assigned to compensate 
him for the hospitalization and convalescence.  Repeated 
hospitalizations have not occurred.  The veteran has averred 
that his right knee disability has burdened his ability to 
work.  However, industrial impairment is a factor 
contemplated by the rating schedule.   See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.10 (2002).  
There is no evidence that the veteran's right knee disability 
is so exceptional or unusual as to fall outside the scope of 
the rating schedule.  

Accordingly, the Board finds that the criteria for referral 
of the veteran's right knee disability for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).


ORDER

An increased evaluation for a right knee disability is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

